                             United States District Court
                                       for the
                             Southern District of Florida

Pamela Floyd, Plaintiff,                 )
                                         )
v.                                       )
                                           Civil Action No. 18-25229-mc-Scola
                                         )
United States Company Corporation        )
and others, Defendants.

                           Opinion Order Dismissing Case
      This matter is before the Court on an independent review of the record.
The Plaintiff initiated this action on December 13, 2018, by means of a “Motion
to File a Memorandum of an Affidavit of Presentment.” (ECF No. 1.) That
document, in full, provides the following:
      I, Pamela Floyd, Plaintiff in the above styled cause, to serve notice
      of a memorandum of an affidavit of presentment to the UNITED
      STATES COMPANY CORPORATION, The United States federal
      district court, the federal district court of the United States of
      North America and all of its Associates and Agencies.
(Id.) Attached to the filing is a one-page list of random documents bearing the
signature and, apparently, fingerprint of the Plaintiff. No legal claim is
asserted, and no facts or jurisdictional basis are alleged.
       This case is due to be dismissed. See Davis v. Kvalheim, 261 F. App’x
231, 234-35 (11th Cir. 2008) (“We have recognized that district courts have the
inherent power to sua sponte dismiss frivolous suits without giving notice to
the parties.” (citing Jefferson Fourteenth Assocs. v. Wometco de Puerto Rico, Inc.,
695 F.2d 524, 526 (11th Cir. 1983))); see also Duwayne Son of Peter v. United
States Company Corporation, No. 13-21504, D.E. 5 (S.D. Fla. May 14, 2013)
(Altonaga, J.) (holding similarly).
       Accordingly, this case is dismissed. The Clerk is instructed to close this
case and mail a copy of this order to the Plaintiff at the address listed below.
All pending motions, if any, are denied as moot.
       Done and ordered, in chambers, in Miami, Florida on December 13,
2018.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
Copies to:
Pamela Floyd
1483 N.W. 53rd Street
Miami, Florida 33142
